FINAL DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Amendment, filed 11-23-2021, with respect to the rejection(s) of claim(s) 1-10, 18, and 20-22 have been fully considered and are persuasive.  Therefore, the rejection(s) have been withdrawn.  
Applicant's arguments filed 11-23-2021 in regards to claims 11-16 have been fully considered but they are not persuasive.  Applicant argues in the Amendment filed on 11-23-2021 on page that the prior art of Ayrapetian does not disclose: ‘…transmitting the transmit speech signal to the second device by way of a communication interface of the first device; receiving, at the communication interface of the first device, a receive-path signal that includes an echo speech signal of the transmit speech signal and a receive speech signal originating at the second device during the communication session…’.  Examiner disagrees.  
Ayrapetian discloses: generating, at a first device, a transmit speech signal (i.e. device; Fig. 1, 110) during a communication session between the first device and a second device (i.e. remote device not shown in Figure 1; col. 3, lines 11-19; col. 4, lines 35-38) (col. 4, lines 35-67);
receiving, at the communication interface of the first device, a receive-path signal that includes an echo speech signal of the transmit speech signal (i.e. echo or noise or unwanted audio data; col. 3, lines 11-39) and a receive speech signal (i.e. a representation of audible sound output by a loudspeaker; captured audio data from the remote device) 
Thus, Ayrapetian clearly discloses a first device and second device that is remote from the first device in communication, wherein the first device receives echo and audio data from the remote device.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Pat. No. 10,553,236 by Ayrapetian et al, hereinafter Ayrapetian.
Regarding claim 11, Ayrapetian discloses a method comprising: 
generating, at a first device, a transmit speech signal (i.e. device; Fig. 1, 110) during a communication session between the first device and a second device (i.e. the remote device) (col. 4, lines 35-67);

identifying a portion of the receive-path signal that includes, at a particular time, a first frequency component that corresponds to the echo speech signal and a second frequency component that corresponds to the receive speech signal in which the first frequency component is different from the second frequency component (col. 5, lines 15-47; col. 8, lines 23-51; col. 9, lines 40-51); and
attenuating the first frequency component of the portion while avoiding attenuating the second frequency component of the portion based on the first frequency component corresponding to the echo speech signal and the second frequency component corresponding to the receive speech signal (col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22), the attenuating of the first frequency component being in response to determining that the echo speech signal corresponds to voiced speech; and amplifying the second frequency component of the portion while avoiding amplifying the first frequency component based on the second frequency component corresponding to the receive speech signal and based on the first frequency component corresponding to the echo speech signal (col. 2, lines 7-22; col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).


Regarding claim 12, Ayrapetian discloses the method of claim 11, further comprising: identifying another portion of the receive-path signal that includes, at another particular time, a third frequency component of the echo speech signal and a fourth frequency component of the receive speech signal in which the third frequency component is the same as the fourth frequency component (i.e. uniform); and avoiding attenuating the other portion of the receive-path signal based on the fourth frequency component being the same as the third frequency component (col. 21, lines 22-59; col. 24, line 60 - col. 25, line 36).
Regarding claim 13, Ayrapetian discloses the method of claim 11, further comprising: identifying another portion of the receive-path signal that includes the receive speech signal but that does not include the echo speech signal; and amplifying the other portion of the receive-path signal in response to the other portion including the receive speech signal and not including the echo speech signal (col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).
Regarding claim 14, Ayrapetian discloses the method of claim 11, wherein amplifying the other portion of the receive-path signal includes amplifying a specific frequency component of the other portion using a filter that is based on the specific frequency component in response to determining that the receive speech signal at the other portion corresponds to voiced speech that has the specific frequency component (col. 24, line 59 – col. 25, line 53).

determining that the receive speech signal at the other portion corresponds tounvoiced speech;
identifying a difference between an unvoiced speech frequency spectrum of theunvoiced speech and an estimated noise floor frequency spectrum of the receive-path signal;and
amplifying, in response to determining that the receive speech signal at the otherportion corresponds to unvoiced speech, the other portion based on the difference between theunvoiced speech frequency spectrum and the estimated noise floor frequency spectrum suchthat frequency components of the other portion that correspond to the unvoiced speechfrequency spectrum are amplified more than frequency components of the other portion thatcorrespond to the estimated noise floor frequency spectrum (col. 8, lines 9-22).
Regarding claim 16, Ayrapetian discloses the method of claim 11, further comprising:
identifying another portion of the receive-path signal that includes the echo speech signal but that does not include the receive speech signal;
determining that the echo speech signal at the other portion corresponds to voiced speech; and
attenuating the other portion of the receive-path signal in response to determining that the echo speech signal corresponds to voiced speech (col. 2, lines 7-22; col. 2, lines 44-59; col. 4, lines 14-34; col. 8, lines 9-22).
Allowable Subject Matter
Claims 1-10, 18, and 20-22 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892 Form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any response to this action should be mailed to:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

Or faxed to:

(571) 273-8300 (for formal communications intended for entry)

Or call:

(571) 272-2600 (for customer service assistance)


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on 571-272-7547.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).






/LISA HASHEM/Primary Examiner, Art Unit 2653